DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest: a database configured to store: voice recordings of users speaking, and one or both of public user data comprising publicly available information about the users, and user transaction data comprising information about transactions performed by the users; determine, based on one or both of the public user data and the user transaction data, user knowledge, the user knowledge comprising information about one or more topics about which the user has knowledge; generate, based on the set of authentication phrases and the user knowledge, an authentication question, wherein an anticipated answer to the authentication question is associated with the one or more topics about which the user has knowledge and is a first authenticated phrase of the determined set of authentication phrases; determine, based on the voiceprint of the user and the first authentication phrase, an anticipated voiceprint corresponding to an expected voiceprint for the user speaking the first authentication phrase; provide the authentication question to a device of the user.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CORUM JR whose telephone number is (303)297-4234. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM A. CORUM JR/
Examiner Art Unit 2433


/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433